Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 2/10/2020 could either not be found or was not suggested in the prior art of record. With respect to claims 1 and 14, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a support sheath comprising an inflexible tube, wherein the inflexible tube comprises a curve that defines a predetermined angle between the proximal portion of the support sheath and distal portion of the support sheath, the inflexible tube configured to maintain the predetermined angle while the interventional tool is moved through the support sheath and a patient access opening, as recited in claim 1; or the feature of a support sheath comprising an inflexible tube comprising a first end having a connector configured to releasably connect with a proximal end of a catheter and a second end comprising a port configured to receive an interventional tool, the support sheath having a distal portion proximate the first end and a proximal portion proximate the second end, the distal portion fixed in a predetermined orientation relative to the proximal end; and a retainer configured to maintain the support sheath in a position relative to a patient access opening while the interventional tool is moved through the support sheath and a patient access opening such that the proximal portion is oriented along an insertion axis of the interventional tool through the patent access opening, as recited in claim 14, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2013/0006163 to Gordon, which discloses a medical sheath system, comprising: a support sheath comprising a tube (portion 16) comprising a first end having a connector (connector 18) configured to releasably connect with a proximal end of a catheter (shunt 12) and a second end comprising a port (junction 32); wherein the tube comprises a curve (is curvable) that defines an angle between the proximal portion of the support sheath and distal portion of the support sheath (Fig. 2), the tube configured to maintain the angle during use, but Gordon does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER R STILES/Primary Examiner, Art Unit 3783